Title: To Alexander Hamilton from William Ellery, 23 April 1792
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] April 23, 1792. “I have written so fully already respecting the Provision necessary for the payment of drawbacks, that I have only to add to what I wrote on the 17th instant, that John Cooke’s & Caleb Gardner’s bonds are both paid. I have not had the pleasure of receiving a line from you by the two last Posts. I hope next friday to receive authority from you to obtain from the Bank of Providence a sufficient sum to discharge the drawbacks which have been some time due, and which will be due on the 26th. of this month.…”
